DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a method.
Step 2A Prong 1:
Claim 1 recites “a method for controlling vehicle functions for increasing a sense of well being …, comprising: activating a plurality of vehicle functions by selecting a user menu; wherein when selecting the user menu, a lead function assigned to the user menu is predetermined …with respect to the lead function”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “vehicle functions”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 1 is not patent eligible.
As per claims 12-20, similar analysis is done as in claim 1 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite 
Therefore, claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koempel et al., US Pg. Pub. No. (2008/0311983) referred to hereinafter as Koempel.
As per claims 11, Koempel teaches a method for controlling vehicle functions for increasing a sense of well-being and/or for increasing attention of a vehicle user in a vehicle (see at least abstract, summary, 0038-0039), comprising: activating a plurality of vehicle functions by selecting a user menu (see at least abstract, summary, 38-39); wherein when selecting the user menu, a lead function assigned to the user menu is predetermined from the plurality of vehicle functions and a respective time and content of another vehicle function of the plurality of vehicle functions assigned to the user menu are coordinated with respect to the lead function (see at least abstract, summary, para 0032-0034, 0038-0039).

As per claims 12, Koempel teaches a method according to claim 11, wherein the plurality of vehicle functions include ionization, scenting, seat ventilation, massage, air conditioning, seat heating, ambient light, acoustic output, optical output, and a sound-dependent movement of a partial region of a vehicle seat (see at least abstract, summary, fig.1-fig. 5, para 30-40).

As per claims 13, Koempel teaches a method according to claim 11, wherein a seat bubble integrated into a vehicle seat s controlled for a massage function in time with music played simultaneously (see at least abstract, summary, para 0028-0030).

As per claims 14, Koempel teaches a method according to claim 11, wherein an ambient light is controlled depending on a background color of an animation running on a display unit.

As per claims 15, Koempel teaches a method according to claim 11, wherein an air blast is generated by a blower, whereupon an element depicted on a display unit appears to move (see at least abstract, summary, para 0030-0034).

As per claims 16, Koempel teaches a method according to claim 11, wherein a speed of movement of an animation depicted on a display unit is set depending on a speed of music played (see at least abstract, summary, para 0032-0034).



As per claims 18, Koempel teaches a method according to claim 11, wherein a relaxing and calming user menu and a stimulating and activating user menu are offered as a selectable user menu (see at least abstract, summary, para 0034).
As per claims 19-20, the limitations of claims 19-20 are similar to the limitations of claims 11-18, therefore they are rejected based on the same rationale.
Conclusion
Please refer top form 892 for cited references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665